Citation Nr: 1747243	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-16 372	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas
 
 
THE ISSUES
 
1. Entitlement to service connection for residuals of a broken nose to include a deviated septum.
 
2. Entitlement to service connection for asbestosis.
 
3. Entitlement to service connection for fatigue.
 
4. Entitlement to service connection for post-traumatic stress disorder.
 
5. Entitlement to service connection for ischemic heart disease to include due to Agent Orange exposure.  


REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 

WITNESS AT HEARING ON APPEAL
 
The Veteran
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from May 1973 to September 1975. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012, September 2012 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
 
The Veteran testified at a hearing in November 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
The issues of entitlement to service connection for asbestosis, fatigue, and post-traumatic stress disorder, and ischemic heart disease are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
Resolving reasonable doubt in the Veteran's favor residuals of a broken nose to include a deviated septum are related to his active service.
 
CONCLUSION OF LAW
 
Residuals of a broken nose to include a deviated septum were incurred inservice.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2016).
 
The Veteran asserts that he injured his nose while on active duty around 1974. In November 2016 the Veteran testified that he served as a  "Seabee" (i.e. a Navy construction worker), to include service as an electrician in Japan around September 1974.  The Veteran's military personnel record confirms that he was assigned to  Naval Mobile Construction Battalion Four in 1974.  The Veteran further testified that while standing on a ladder, another servicemember accidentally dropped a 2x4 onto his nose, as the Veteran looked up towards the servicemember.  The Veteran testified that his nose swelled and bled after the injury.  He visited sick bay, and was given aspirin.  The Veteran further explained that he returned two weeks later, and was again treated with aspirin.  The appellant stated that throughout his remaining time on active duty, he experienced nose bleeds as a result of the injury.  The Veteran's post-service treatment records reflect complaints of significant nose bleeds, as well as nasal obstruction and nasal congestion.
 
While the service treatment records do not reflect any complaints or findings pertaining to a nasal injury, the undersigned finds the appellant's testimony concerning his injury to be credible, and consistent with nature of his service as a Seabee.  Additionally, an August 2012 outpatient treatment record from private physician, Dr. J.S., referred to the Veteran suffering nasal trauma while in service in 1974.
 
An October 2016 letter from the Veteran's primary care physician confirms a diagnosis of nasal septum deviation.
 
The Veteran has provided testimony that symptoms following an inservice nose injury are the same symptoms that he has today.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran has consistently reported these symptoms since service.  There is nothing in this record that suggests that the claimant's testimony is not credible.  
 
Accordingly, the Board will resolve reasonable doubt and find that service connection for residuals of a broken nose, to include a deviated septum, is warranted.   See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 
 
 
ORDER
 
Entitlement to service connection for residuals of a broken nose to include a deviated septum is granted.


REMAND
 
In a July 2012 rating decision service connection for ischemic heart disease, to include due to Agent Orange exposure was denied.  The Veteran filed a timely notice of disagreement in July 2012, and after the issuance of a statement of the case in May 2017, a timely substantive appeal was filed in June 2017 requesting a videoconference hearing.  As the appellant has yet to be afforded an opportunity to present testimony on this issue, further development is required.

In a January 2014 rating decision entitlement to service connection for asbestosis, fatigue, and post-traumatic stress disorder was denied.  The Veteran submitted a timely notice of disagreement in May 2014, however, a statement of the case was not furnished.  Thus, the Board must remand the case to the RO for issuance of a statement of the case.  See 38 C.F.R. § 19.9 (c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:
 
1. The RO should, in accordance with applicable procedures, issue a Statement of the Case on the issues of entitlement to service connection for asbestosis, fatigue, and post-traumatic stress disorder.  Only if the Veteran perfects a timely appeal should this matter be certified and returned to the Board following completion of any necessary development.

2.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge on the issue of entitlement to service connection for ischemic heart disease.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


